Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
Claims 1-18 are currently pending.

Claim Objections
Claim 1 is objected to because of the following informality: Status identifier “currently amended” is improper. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7-9, 10-11, and 16-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5, 7-9 and 11 of Patent No. 10,935,954 (Chang).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Chang anticipates the claimed invention as follows:
Instant Application No. 17/190,337
1. (currently amended) A method of managing health of a motion system with a servo drive, the method comprising: driving a motor of the motion system using the servo drive to perform a sequence of motions to build a multi-dimensional motor operational parameter (MOP) model; as the motor is being driven, for each motion, collecting a current I that is used to drive the motor, a position P of the motor and a velocity V of the motor together at the same time to produce multiple sets of current I, position P and velocity V values; for each set of current I, position P and velocity V values, computing a corresponding MOP value using at least some of the current I, position P and velocity V values; building the multi-dimensional MOP model for the motion system using the position P, velocity V and corresponding MOP values, the multi- dimensional MOP model being a multi-dimensional model in space defined by at least the position P, velocity V and corresponding MOP values; after the multi-dimensional MOP model has been built, collecting motion variables that are used by the servo drive to drive the motor of the motion system in response to motion commands, the motion variables including an actual current I to drive the motor, an actual position P of the motor and an actual velocity V of the motor; calculating a health indication value for the motion system using the collected motion variables, including computing an actual MOP value using at least some of the actual current I, the actual position P of the motor and the actual velocity V of the motor, and taking a difference between the actual MOP value and a MOP value from the multi-dimensional MOP model to derive a MOP deviation value that is used to calculate the health indication value; and in response to the health indication value, generating a notification for maintenance of the motion system.
2. The method of claim 1, wherein building the multi-dimensional MOP model for the motion system includes building a three-dimensional MOP model for the motion system using the position P, velocity V and corresponding MOP values, the corresponding MOP values including torque, vibration, current noise or friction values associated with the motion system, each of these corresponding MOP values being a function of the position P and velocity V values.

7. The method of claim 1, further comprising calculating another health indication value, wherein the another health indication value is a friction coefficient value that is computed using only the collected motion variables used by the servo drive.


8. The method of claim 7, wherein the friction coefficient value is a viscous friction coefficient value or a Coulomb friction coefficient value.

9. The method of claim 1, further comprising calculating another health indication value, wherein the another health indication value is a total impact value that is computed using magnitudes of changes in acceleration based on the collected motion variables.



10. A motion system comprising: a motor, and a servo drive configured to drive the motor, the servo drive including, memory; and at least one processor configured to: drive a motor of the motion system using the servo drive to perform a sequence of motions to build a multi-dimensional motor operational parameter (MOP) model; as the motor is being driven, for each motion, collect a current I that is used to drive the motor, a position P of the motor and a velocity V of the motor together at the same time to produce multiple sets of current I, position P and velocity V values; for each set of current I, position P and velocity V values, compute a corresponding MOP value using at least some of the current I, position P and velocity V values; build the multi-dimensional MOP model for the motion system using the position P, velocity V and corresponding MOP values, the multi- dimensional MOP model being a multi-dimensional model in space defined by at least the position P, velocity V and corresponding MOP values; after the multi-dimensional MOP model has been built, collect motion variables that are used by the servo drive to drive the motor of the motion system in response to motion commands, the motion variables including an actual current I to drive the motor, an actual position P of the motor and an actual velocity V of the motor; calculate a health indication value for the motion system using the collected motion variables, including computing an actual MOP value using at least some of the actual current I, the actual position P of the motor and the actual velocity V of the motor, and taking a difference between the actual MOP value and a MOP value from the multi-dimensional MOP model to derive a MOP deviation value that is used to calculate the health indication value; and in response to the health indication value, generate a notification for maintenance of the motion system.
11. The motion system of claim 10, wherein the at least one processor is configured to build a three-dimensional MOP model for the motion system using the position P, velocity V and corresponding MOP values, the corresponding MOP values including torque, vibration, current noise or friction values associated with the motion system, each of these corresponding MOP values being a function of the position P and velocity V values.



16. The motion system of claim 10, wherein the at least one processor is configured to calculate another health indication value, wherein the another health indication value is a friction coefficient value that is computed using only the collected motion variables used by the servo drive.



17. The motion system of claim 16, wherein the friction coefficient value is a viscous friction coefficient value or a Coulomb friction coefficient value.


18. The motion system of claim 10, wherein the at least one processor is configured to calculate another health indication value, wherein the another health indication value is a total impact value that is computed using magnitudes of changes in acceleration based on the collected motion variables.

US Patent No. 10,935,954
1. A method of managing health of a motion system with a servo drive, the method comprising: driving a motor of the motion system using the servo drive to perform a sequence of motions to build a three-dimensional torque model; as the motor is being driven, for each motion, collecting a current I that is used to drive the motor, a position P of the motor and a velocity V of the motor together at the same time to produce multiple sets of current I, position P and velocity V values; for each set of current I, position P and velocity V values, computing a corresponding torque value using an equation T=Kt*I, where T is a torque value, Kt is a torque constant and I is a driving current; building the three-dimensional torque model for the motion system using the position P, velocity V and corresponding torque values, the three-dimensional torque model being a three-dimensional model in space defined by position, velocity and torque; after the three-dimensional torque model has been built, collecting motion variables that are used by the servo drive to drive the motor of the motion system in response to motion commands, the motion variables including an actual current I to drive the motor, an actual position P of the motor and an actual velocity of the motor; calculating a health indication value for the motion system exclusively using the collected motion variables, wherein calculating the health indication value comprises: computing an actual torque value using the actual current I; and taking a difference between the actual torque value and a torque value from the three-dimensional torque model to derive a torque deviation value that is used as the health indication values, wherein the torque value from the three-dimensional torque model is selected using the actual position P and the actual velocity V; and in response to the health indication value, generating a notification for maintenance of the motion system.


2. The method of claim 1, further comprising calculating another health indication value, wherein the health another indication value is a friction coefficient value that is computed using only the collected motion variables used by the servo drive.

3. The method of claim 2, wherein the friction coefficient value is a viscous friction coefficient value or a Coulomb friction coefficient value.

5. The method of claim 1, further comprising calculating another health indication value, wherein the another health indication value is a total impact value that is computed using magnitudes of changes in acceleration based on the collected motion variables.

7. A motion system comprising: a motor, and a servo drive configured to drive the motor, the servo drive including, memory; and at least one processor configured to: drive the motor of the motion system to perform a sequence of motions to build a three-dimensional torque model; as the motor is being driven, for each motion, collect a current I that is used to drive the motor, a position P of the motor and a velocity V of the motor together at the same time to produce multiple sets of current I, position P and velocity V values; for each set of current I, position P and velocity V values, compute a corresponding torque value using an equation T=Kt*I, where T is a torque value, Kt is a torque constant and I is a driving current; build the three-dimensional torque model for the motion system using the position P, velocity V and corresponding torque values, the three-dimensional torque model being a three-dimensional model in space defined by position, velocity and torque; after the three-dimensional torque model has been built, collect motion variables that are used by the servo drive to drive the motor of the motion system in response to motion commands, the motion variables including an actual current I to drive the motor, an actual position P of the motor and an actual velocity of the motor; calculate a health indication value for the motion system exclusively using the collected motion variables, wherein calculating the health indication value comprises: computing an actual torque value using the actual current I; and taking a difference between the actual torque value and a torque value from the three-dimensional torque model to derive a torque deviation value that is used as the health indication values, wherein the torque value from the three-dimensional torque model is selected using the actual position P and the actual velocity V; and in response to the health indication value, generate a notification for maintenance of the motion system.

8. The motion system of claim 7, wherein the at least one processor is configured to calculate another health indication value, and wherein the another health indication value is a friction coefficient value that is computed using only the collected motion variables used by the servo drive.

9. The motion system of claim 8, wherein the friction coefficient value is a viscous friction coefficient value or a Coulomb friction coefficient value.

11. The motion system of claim 7, wherein the at least one processor is configured to calculate another health indication value, and wherein the another health indication value is a total impact value that is computed using magnitudes of changes in acceleration based on the collected motion variables.


Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Wiggers (US 2012/0314844) teaches a method of managing health of a motion system with a servo drive (figs.1-3), the method comprising: driving a motor (motor 202/302, figs.2-3) of the motion system using the servo drive to perform a sequence of motions (linear motion axis 200 or rotational motion axis 300, figs.2-3) to build a multi-dimensional motor operational parameter (MOP) model; as the motor is being driven, for each motion, collecting a current I that is used to drive the motor (monitor magnitude change pattern of motor current, par.0042), a position P of the motor (capture signals from sensors indicative of the current position of the motor with reference to the home position, par.0042) and a velocity V of the motor (measure the velocity of the motor, par.0042) together at the same time to produce multiple sets of current I, position P and velocity V values (par.0042); and in response to the health indication value, generating a notification for maintenance of the motion system (determines if data collected in the health detection deviate above or below from predetermined thresholds to signal a failure notification, par.0054).
Wiggers fails to teach for each set of current I, position P and velocity V values, computing a corresponding MOP value using at least some of the current I, position P and velocity V values; building the multi-dimensional MOP model for the motion system using the position P, velocity V and corresponding MOP values, the multi- dimensional MOP model being a multi-dimensional model in space defined by at least the position P, velocity V and corresponding MOP values; after the multi-dimensional MOP model has been built, collecting motion variables that are used by the servo drive to drive the motor of the motion system in response to motion commands, the motion variables including an actual current I to drive the motor, an actual position P of the motor and an actual velocity V of the motor; calculating a health indication value for the motion system using the collected motion variables, including computing an actual MOP value using at least some of the actual current I, the actual position P of the motor and the actual velocity V of the motor, and taking a difference between the actual MOP value and a MOP value from the multi-dimensional MOP model to derive a MOP deviation value that is used to calculate the health indication value.

Sonoda et al. (US 2013/0026963) teaches a motion system (fig.1) comprising: a motor (electric motor 2), and a servo drive (servo controller 10) configured to drive the motor (fig.1), the servo drive including, memory; and at least one processor (computer system of figs.1-3) configured to: drive a motor of the motion system using the servo drive to perform a sequence of motions to build a motor operational parameter (MOP) model (fig.3); as the motor is being driven, for each motion, collect a current I that is used to drive the motor (current feedback signal, fig.2 and par.0040), a position P of the motor (position feedback signal, fig.2 and par.0034) and a velocity V of the motor (velocity feedback signal, fig.2, par.0040) together at the same time to produce multiple sets of current I, position P and velocity V values (fig.2).
Sonoda fails to teach build the multi-dimensional MOP model for the motion system using the position P, velocity V and corresponding MOP values, the multi- dimensional MOP model being a multi-dimensional model in space defined by at least the position P, velocity V and corresponding MOP values; after the multi-dimensional MOP model has been built, collect motion variables that are used by the servo drive to drive the motor of the motion system in response to motion commands, the motion variables including an actual current I to drive the motor, an actual position P of the motor and an actual velocity V of the motor; calculate a health indication value for the motion system using the collected motion variables, including computing an actual MOP value using at least some of the actual current I, the actual position P of the motor and the actual velocity V of the motor, and taking a difference between the actual MOP value and a MOP value from the multi-dimensional MOP model to derive a MOP deviation value that is used to calculate the health indication value; and in response to the health indication value, generate a notification for maintenance of the motion system.
Tian (US 2017/0074753) teaches a method (figs.10-11B) and a motion system (figs. 2-5) comprising: a motor (motor 204/526, fig.2/5), and a servo drive configured to drive the motor (controller 202/518 of motion system combined with inertia and friction estimation system 302 to drive motor 204/526, fig.2/5; par.0037 teaches the integration of both system into one), the servo drive including, memory (memory 316 of 302, fig.3); and at least one processor (processor 314 of 302, fig.3) configured to: collect motion variables that are used by the servo drive to drive the motor of the motion system in response to motion commands (velocity monitoring component 306 of 302 measure and record velocity of motor over time in response to applied torque control command, par.0031 and fig.3; or velocity monitoring component 306 can receive the measured velocity data from separate measuring instrument, par.0031; receive feedback signal 210/522 generated by encoder or resolver, indicating a current position and velocity/speed states of the motor 204 and/or load 206, fig.2/5 and par.0026 and par.0036); calculate a health indication value for the motion system exclusively using the collected motion variables (estimate inertia 412, viscous friction coefficient 414, and Coulomb friction coefficient 416 values of motion system; par.0035 and fig.4; the estimated values is interpreted to be the “health condition” of the motion system 524 of fig.5 when used to facilitate accurate parameter tuning, resulting in precise and energy-efficient machine motion, par.0068); and in response to the health indication value, generate a notification for maintenance of the motion system (displaying the estimated values via interface 312, so that the values can be viewed and to facilitate accurate parameter tuning, resulting in precise and energy-efficient machine motion, par.0068).
	Tian fails to teach building the multi-dimensional MOP model for the motion system using the position P, velocity V and corresponding MOP values, the multi- dimensional MOP model being a multi-dimensional model in space defined by at least the position P, velocity V and corresponding MOP values; calculating a health indication value for the motion system using the collected motion variables, including computing an actual MOP value using at least some of the actual current I, the actual position P of the motor and the actual velocity V of the motor, and taking a difference between the actual MOP value and a MOP value from the multi-dimensional MOP model to derive a MOP deviation value that is used to calculate the health indication value.

Allowable Subject Matter
Claims 1-18 would be allowable if overcome the above rejections. 
The primary reason for the allowance of claim 1 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A method of managing health of a motion system with a servo drive, the method comprising: driving a motor of the motion system using the servo drive to perform a sequence of motions to build a multi-dimensional motor operational parameter (MOP) model; as the motor is being driven, for each motion, collecting a current I that is used to drive the motor, a position P of the motor and a velocity V of the motor together at the same time to produce multiple sets of current I, position P and velocity V values; for each set of current I, position P and velocity V values, computing a corresponding MOP value using at least some of the current I, position P and velocity V values; building the multi-dimensional MOP model for the motion system using the position P, velocity V and corresponding MOP values, the multi- dimensional MOP model being a multi-dimensional model in space defined by at least the position P, velocity V and corresponding MOP values; after the multi-dimensional MOP model has been built, collecting motion variables that are used by the servo drive to drive the motor of the motion system in response to motion commands, the motion variables including an actual current I to drive the motor, an actual position P of the motor and an actual velocity V of the motor; calculating a health indication value for the motion system using the collected motion variables, including computing an actual MOP value using at least some of the actual current I, the actual position P of the motor and the actual velocity V of the motor, and taking a difference between the actual MOP value and a MOP value from the multi-dimensional MOP model to derive a MOP deviation value that is used to calculate the health indication value; and in response to the health indication value, generating a notification for maintenance of the motion system.”
The primary reason for the allowance of claim 10 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A motion system comprising: a motor, and a servo drive configured to drive the motor, the servo drive including, memory; and at least one processor configured to: drive a motor of the motion system using the servo drive to perform a sequence of motions to build a multi-dimensional motor operational parameter (MOP) model; as the motor is being driven, for each motion, collect a current I that is used to drive the motor, a position P of the motor and a velocity V of the motor together at the same time to produce multiple sets of current I, position P and velocity V values; for each set of current I, position P and velocity V values, compute a corresponding MOP value using at least some of the current I, position P and velocity V values; build the multi-dimensional MOP model for the motion system using the position P, velocity V and corresponding MOP values, the multi- dimensional MOP model being a multi-dimensional model in space defined by at least the position P, velocity V and corresponding MOP values; after the multi-dimensional MOP model has been built, collect motion variables that are used by the servo drive to drive the motor of the motion system in response to motion commands, the motion variables including an actual current I to drive the motor, an actual position P of the motor and an actual velocity V of the motor; calculate a health indication value for the motion system using the collected motion variables, including computing an actual MOP value using at least some of the actual current I, the actual position P of the motor and the actual velocity V of the motor, and taking a difference between the actual MOP value and a MOP value from the multi-dimensional MOP model to derive a MOP deviation value that is used to calculate the health indication value; and in response to the health indication value, generate a notification for maintenance of the motion system.”
Claims 2-9 and 11-18 are allowed due to their dependency on claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US-20110050146, WO-2013158849, and CN-103973202.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2123                                                                                                                                                                                                        July 16, 2022